DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Amendment
Applicant’ amendment filed 06/17/21 has been acknowledged.
Applicant submitted a replacement for Fig. 2 to show a location of a native oxide layer and amended paragraph 0024 of the specification accordingly, allowing to overcome objections to the drawings presented by the Non-Final Rejection mailed 03/19/21. Applicant also filed a terminal disclaimer to overcome a double patenting rejection presented by the Non-Final Rejection, amended Claims 1, 4, and 15 and cancelled Claims 6-7.

Status of Claims
Claims 18-20 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1-5 and 8-17 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-5 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukutome et al. (US 2005/0285203) in view of Chua et al. (US 2008/0026553).
In re Claim 1, Fukutome teaches a semiconductor structure, comprising (Figs. 5A-5G and Annotated Fig. 5G):
a body – Body (as in Annotated Fig. 5G, as an upper part of well 12 – see Fig. 5A) comprising semiconductor material (such as silicon, Si, paragraph 0077, as a part of a substrate);
Annotated Fig. 5G

    PNG
    media_image1.png
    452
    649
    media_image1.png
    Greyscale

a gate stack 14, 13 at least above the body, the gate stack comprising a gate electrode structure 14 and a gate dielectric structure 13 (with a thickness in a range from 0.5 nm to 5 nm, paragraph 0079), the gate electrode structure including a conductive material (paragraph 0079), the gate dielectric structure 13 including a second dielectric material (such as silicon dioxide, paragraph 0079), 
a source region 18a, 17a (18a comprises SiGe, paragraph 0099) to one side of the body and in contact with the body, the source region extending under the gate stack 14, 13, wherein an uppermost surface of the source region 18a is above second dielectric material 13 that is between the gate electrode structure 14 and the body;
a drain region 18b, 17b (18b comprises SiGe, paragraphs 0094, 0099) to another side of the body and in contact with the body, the drain region extending under the gate, wherein an uppermost surface of the drain region is above the second dielectric material 13 that are between the gate electrode structure and the body; a trench isolation structure 11 (see Fig. 5A, paragraph 0077) to one side of the source region or the drain region, wherein 
a sidewall of the trench isolation structure 11 is at an acute angle with respect to, and in contact with, the one of the source region 18a or the drain region 18b.
Fukutome does not teach that the gate dielectric structure includes also a first dielectric material that is compositionally different from the second dielectric material, wherein the second dielectric material is at least between the first dielectric material and the body, the first dielectric material comprises oxygen and a metal, the metal selected from the group consisting of hafnium, lanthanum, zirconium, tantalum, barium, strontium, titanium, yttrium, aluminum, lead, scandium, zinc and niobium. Accordingly, Fukutome also does not teach that the uppermost surfaces of the source and drain regions are above portions of the first dielectric material.
Chua teaches a structure (Fig. 3F) with a gate dielectric comprising a first dielectric 308 and a second dielectric 304, the first dielectric 304 being a silicon dioxide 
Fukutome and Chua teach analogous art directed to a MOS transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fukutome structure in view of the Chua structure, since they are from the same field of endeavor, and Chua created a successfully operated device.
It would be obvious for one of ordinary skill in the art before filing the application to modify the Fukutome structure by substituting its low-k second gate dielectric with a composite dielectric comprised a first, high-k dielectric, which can be oxide of hafnium, zirconium or tantalum, commonly used in the art (instead of silicon nitride of Chua, if preferred by the manufacturer), and a second, silicon dioxide dielectric, with a total thickness being in the range of the second gate dielectric of Fukutome (per Chua), such that the uppermost surfaces of the source and drain regions would be above portions of the first and second dielectric materials, in order to improve a quality of the MOSFET (Chua, paragraphs 0005-0009). In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, “It has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416. 
In re Claim 2, Fukutome/Chua teaches the semiconductor structure of Claim 1, as cited above, wherein, the trench isolation structure is a first trench isolation structure to the side of the source region, and wherein the semiconductor structure comprises (as is clear from Fig. 5G of Fukutome): a second trench isolation structure to one side of the drain region, wherein a sidewall of the second trench isolation structure is at an acute angle with respect to, and in contact with, the drain region.
In re Claim 3, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above.
Fukutome does not explicitly teach that the source region or the drain region has an undercut profile of approximately 55 degrees with respect to a horizontal axis. However, this feature would be inherent for the Fukutome structure: Fukutome teaches (Fig. 5D, paragraph 0111) that etching (paragraph 0090) a silicon substrate (for further growing source and drain regions that would “fit” to the etched profile and would have the same undercut profile) is made on the substrate which top/horizontal surface has a (001) orientation (paragraph 0077). Fukutome further teaches that the etching exposes a (111) plane of silicon (paragraph 0092). And it is well-known in the art that an angle between the (111) plane and the plane with the (001) orientation is approximately 55 degrees: see Fig. 6, column 5, lines 29-38 of Kragness, US 3,765,969, for inherency of the above feature. Accordingly, it would be inherent for the Fukutome’ source and drain regions to have an undercut profile of about 55 degrees with respect to the horizontal axis.
In re Claim 4, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above and further comprising (Fukutome, Figs. 5D-5G, Annotated Fig. 5G): a substrate – substrate (as in Annotated Fig. 5G), wherein the body (see Annotated Fig. 5G) is a part of the substrate (obviously).
Fukutome does not explicitly teach that at least one of the source region 18a or the drain region 18b has an undercut profile of approximately 55 degrees with respect to an uppermost surface of the substrate. However, this feature would be inherent for the source and drain regions that are grown within etched openings of the substrate having the above profile: Fukutome teaches (Fig. 5D, paragraph 0111) that etching (paragraph 0090) is conducted on the silicon substrate having a top/horizontal surface with a (001) orientation (paragraph 0077). Fukutome further teaches that the etching exposes a (111) plane of silicon (paragraph 0092). And it is well-known in the art that an angle between the (111) plane and the plane with the (001) orientation is approximately 55 degrees: see Fig. 6, column 5, lines 29-38 of Kragness, US 3,765,969, for inherency of the above feature. 
Accordingly, it would be inherent for the Fukutome’ source and drain regions to have an undercut profile of about 55 degrees with respect to the horizontal axis.
In re Claim 5, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above, wherein, as shown for Claim 1, the first dielectric material, created per Chua) is a high-k dielectric material.
In re Claim 8, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above, wherein, as shown for Claim 1, the second dielectric material comprises silicon and oxygen – as silicon dioxide, and which, inherently, has a lower dielectric 
In re Claim 9, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above, wherein (as is clear from Fig. 5G of Fukutome) the source region extends under the gate electrode structure 14 and is in contact with the second dielectric material 13 (which is at the bottom of the gate structure), and the drain region extends under the gate electrode structure 14 and is in contact with the second dielectric material.
In re Claim 10, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above. 
Fukutome further teaches (Figs. 5A-5G, paragraph 0102) that source and drain regions 18a, 17a, 17b, and 18b are doped. Moreover, Fukutome teaches that source and drain are disposed in a well region 12, which is also doped (paragraph 0077). 
It would have been obvious for one of ordinary skill in the art before filing the application that regions of dopant in the body (also disposed in the well 12) are adjacent to a periphery of the source and drain regions.
In re Claim 11, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above, wherein, as shown for Claim 1, silicon and drain regions 18a, 18b are made from SiGe and a body (as a part of a substrate) is made from silicon  (that have different lattice constants – Fukutome, paragraph 0110). 

In re Claim 12, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above, wherein the source and drain regions comprise silicon and germanium (as SiGe), and are strain-inducing with respect to at least a part of the body (made from Si) – see paragraph 0005 of the current application for inherency of the above feature.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukutome/Chua in view of Ngo et al. (US 7,060,571).
In re Claim 13, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above, including the gate electrode structure.
Fukutome/Chua does not teach that the gate electrode structure comprises a workfunction portion and a fill portion, the workfunction portion between the fill portion and the gate dielectric structure.
Ngo teaches (Fig. 8) that a gate electrode structure comprising a metal portion (created from ruthenium) 60 and a fill portion 80 (column 4 lines 4-11), the metal portion 60 between the fill portion and a gate dielectric structure 12, 50 (column 3 lines 22-23 and 50). Although Ngo does not state that ruthenium is a workfunction portion, this function of ruthenium is well-known in the art (see paragraph 0026 of the published application or paragraph 0038 of Forbes, US 2007/0164367, for inherency).
Fukutome and Ngo teach analogous art directed to a MOSFET, and one of ordinary skill in the art before filing the application would have had a reasonable 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fukutome/Chua device by substituting Fukutome’ polysilicon gate electrode with a metallic gate electrode of Ngo, comprised a workfunction portion and a fill portion, the workfunction portion disposed between the fill portion and the dielectric structure, if metallic material is preferred for the gate electrode by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukutome/Chua in view of Forbes et al. (US 2007/0164367).
In re Claim 14, Fukutome/Chua teaches the semiconductor structure of Claim 1 as cited above. 
Fukutome does not teach that the semiconductor structure is gate spacer-free, such that the gate stack is not between opposing gate spacers.
Chua teaches (Fig. 3F, paragraph 0049) that a gate structure (312, 308, 304) is spacer-free, but in this structure, source/drain regions are not disposed under a gate stack, as Claim 1 requires.

Fukutome/Chua and Forbes teach analogous art directed to a MOSFET, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fukutome/Chua structure in view of the Forbes structure, since they are from the same field of endeavor, and Forbes created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fukutome/Chua device by creating the structure gate spacer-free, if such gate stack structure is desirable for the manufacturer. In addition, see MPEP 2141 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (G): Some Teaching, Suggestion, or Motivation in the Prior Art that would have Led One of Ordinary Skill to Modify the Prior Art Reference or to Combine Prior Art Reference Teachings to Arrive at the Claimed Invention.  

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukutome in view of Ngo.
In re Claim 15, Fukutome teaches an integrated circuit (such as a CMOS, paragraph 0078), comprising (Figs. 5A-5G, Annotated Fig. 5G): 
a body –Body (as Annotated Fig. 5G) comprising semiconductor material (such as silicon, paragraph 0077, since the body is a part of a silicon substrate);
a gate structure 14, 13 (paragraph 0079) at least above the body, the gate structure comprising a gate electrode 14 and gate dielectric 13, the gate dielectric 13 including a second layer 13 comprising silicon and oxygen (paragraph 0079), 
the gate dielectric 13 at least between the gate electrode 14 and the body;
a source region 18a, 17a (paragraph 0099) in contact with the body, the source region extending under the gate structure 14, 13 and also in contact with the second layer of the gate dielectric 13, wherein 
an uppermost surface of the source region 18a is above a lowermost surface of the gate electrode 14 and above an uppermost surface of the body under the gate structure 14, 13;
a drain region 18b, 17b (paragraph 0099) in contact with the body, the drain region extending under the gate structure 14, 13, and also in contact with the second layer of the gate dielectric 13, wherein an uppermost surface of the drain region is above the lowermost surface of the gate electrode 14 and above the uppermost surface of the body under the gate structure; and 
a trench isolation structure 11 (paragraph 0077) in direct contact with one of the source region 18a or the drain region 18b, wherein 
the uppermost surface of the source region and the upper surface of the drain region is above an uppermost surface of the trench isolation structure 11.
Fukutome does not teach a gate dielectric structure that comprises two layers, including a first layer of a high-k material, wherein the gate dielectric is also disposed on sides of the gate electrode and wherein the high-k dielectric material comprises oxygen 
Ngo teaches (Fig. 8) a gate dielectric structure 12, 50 comprising two layers, including a first layer 50 of a high-k material (column 3 line 50), the high-k dielectric being tantalum oxide (Abstract) and a second layer 12 comprising silicon and oxygen (as silicon oxide, column 3, line 23), wherein the gate dielectric (its portion 50) is also disposed on sides of a gate electrode 80.
It would be obvious for one of ordinary skill in the art before filing the application to modify the Fukutome structure by substituting its single-layer gate dielectric with a two-layer gate dielectric, comprised a first, high-k dielectric tantalum oxide, and a second, silicon dioxide dielectric, when such modification allows reducing a gate leakage current and reduce a thermal stability of the device (Ngo, column 1 lines 60-62). In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 16,
In re Claim 17, Fukutome/Ngo teaches the integrated circuit of Claim 15 as cited above, wherein at least one of the source region or the drain region has an undercut profile. 
. Fukutome does not explicitly teach that at least one of the source region 18a or the drain region 18b has an undercut profile of approximately 55 degrees with respect to an uppermost (horizontal) surface of the substrate. However, this feature would be inherent for the source and drain regions of the Fukutome structure of Figs. 5A-5G, wherein source and drain regions are grown within etched openings of the substrate having the above profile: Fukutome teaches (Fig. 5D, paragraph 0111) that etching (paragraph 0090) is conducted on the silicon substrate having a top/horizontal surface with a (001) orientation (paragraph 0077). Fukutome further teaches that the etching exposes a (111) plane of silicon (paragraph 0092). And it is well-known in the art that an angle between the (111) plane and the plane with the (001) orientation is approximately 55 degrees: see Fig. 6, column 5, lines 29-38 of Kragness, US 3,765,969, for inherency of the above feature. 

Response to Arguments
Applicant’ arguments (REMARKS, filed 06/17/21) have been thoroughly considered.
Examiner agrees with Applicant (REMARKS, page 10) that a replacement of a drawings removes grounds for drawings objections, amendments to the claims removes grounds for their objections and that the terminal disclaimer removes grounds for double patenting rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/08/21